                    Case 20-13356            Doc 1       Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                           Document     Page 1 of 72

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                enerGEEwhizz LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1418 N. Kingsbury Street
                                  Chicago, IL 60642
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-13356                Doc 1       Filed 07/01/20 Entered 07/01/20 13:15:07                                   Desc Main
                                                               Document     Page 2 of 72
Debtor    enerGEEwhizz LLC                                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7991

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-13356            Doc 1        Filed 07/01/20 Entered 07/01/20 13:15:07                                 Desc Main
                                                            Document     Page 3 of 72
Debtor   enerGEEwhizz LLC                                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 20-13356            Doc 1       Filed 07/01/20 Entered 07/01/20 13:15:07                                Desc Main
                                                           Document     Page 4 of 72
Debtor    enerGEEwhizz LLC                                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 19, 2020
                                                  MM / DD / YYYY


                             X   /s/ Tiffanie Sperling                                                    Tiffanie Sperling
                                 Signature of authorized representative of debtor                         Printed name

                                         Manager/VP Business Development and
                                 Title   Operations




18. Signature of attorney    X   /s/ David E. Cohen                                                        Date June 19, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David E. Cohen 6192149
                                 Printed name

                                 Fisher Cohen Waldman Shapiro, LLP
                                 Firm name

                                 1247 Waukegan Road
                                 Suite 100
                                 Glenview, IL 60025
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (312) 606-3451                Email address      DCohen@fishercohen.com

                                 6192149 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                       Desc Main
                                                                   Document     Page 5 of 72




 Fill in this information to identify the case:

 Debtor name         enerGEEwhizz LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 19, 2020                           X /s/ Tiffanie Sperling
                                                                       Signature of individual signing on behalf of debtor

                                                                       Tiffanie Sperling
                                                                       Printed name

                                                                       Manager/VP Business Development and Operations
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                   Case 20-13356                            Doc 1               Filed 07/01/20 Entered 07/01/20 13:15:07                                                           Desc Main
                                                                                  Document     Page 6 of 72
 Fill in this information to identify the case:

 Debtor name            enerGEEwhizz LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            40,784.96

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            40,784.96


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            77,127.48

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,713,404.05


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,790,531.53




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 20-13356                   Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                       Desc Main
                                                                   Document     Page 7 of 72
 Fill in this information to identify the case:

 Debtor name         enerGEEwhizz LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     JPMorgan Chase Bank                                     Checking                        5696                                       $151.11



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $151.11
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security deposit with 860 Evergreen Partners LLC                                                                                $33,666.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                     $33,666.00
           Add lines 7 through 8. Copy the total to line 81.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                               Desc Main
                                                                   Document     Page 8 of 72
 Debtor         enerGEEwhizz LLC                                                                       Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 2,240.85    -                                    0.00 = ....                     $2,240.85
                                              face amount                                doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                       $2,240.85
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of          Valuation method used     Current value of
                                                      physical inventory             debtor's interest          for current value         debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Retail items for sale
           (socks, t-shits, baseball
           caps, etc)                                                                           $4,727.00       Recent cost                           $4,727.00




 23.       Total of Part 5.                                                                                                                       $4,727.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                    Desc Main
                                                                   Document     Page 9 of 72
 Debtor         enerGEEwhizz LLC                                                              Case number (If known)
                Name

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Modules/equipment for the facility and a
           cooler/refrigerator (expect very little if any
           liquidation value)                                                        $532,982.00     Recent cost                            Unknown




 51.       Total of Part 8.                                                                                                                  $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
              No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used     Current value of
           property                                       extent of           debtor's interest      for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                      Desc Main
                                                                  Document     Page 10 of 72
 Debtor         enerGEEwhizz LLC                                                              Case number (If known)
                Name

            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Lease of 1418 N.
                     Kingsbury Street,
                     Space 1-H, Chicago,
                     IL 60642                             Tenant                       Unknown                                               Unknown


            55.2.    Lease of 2775
                     Showplace Drive,
                     Units 9-20 and 9-21,
                     Naperville, Illinois                 Tenant                       Unknown                                               Unknown




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Internet domain for energeewhizz.com                                            $0.00                                            Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                   $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07             Desc Main
                                                                  Document     Page 11 of 72
 Debtor         enerGEEwhizz LLC                                                             Case number (If known)
                Name


               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                        Current value of
                                                                                                                        debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Cause of action against Melina Dworsky and possibly
            Ashley Dworsky for improperly used enerGEEwhizz’s
            money and other assets as set forth in the counterclaim
            in case number 2019 CH 01540, Circuit Court of Cook
            County, Illinois                                                                                                        Unknown
            Nature of claim         Cause of action
            Amount requested                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                          $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  Case 20-13356                       Doc 1           Filed 07/01/20 Entered 07/01/20 13:15:07                                         Desc Main
                                                                       Document     Page 12 of 72
 Debtor          enerGEEwhizz LLC                                                                                    Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $151.11

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $33,666.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $2,240.85

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $4,727.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $40,784.96          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $40,784.96




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                    Desc Main
                                                                  Document     Page 13 of 72
 Fill in this information to identify the case:

 Debtor name         enerGEEwhizz LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                                 Desc Main
                                                                  Document     Page 14 of 72
 Fill in this information to identify the case:

 Debtor name         enerGEEwhizz LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $382.50         $382.50
           Adrienne Hass                                             Check all that apply.
           2000 North Lincoln Park West                                 Contingent
           Chicago, IL 60614                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Prepay for 1/2 Day Camp
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $336.00         $336.00
           Alex Schultz                                              Check all that apply.
           1736 Wellington                                              Contingent
           Chicago, IL 60657                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Birthday party and Remainder owed for
                                                                     purchased Pack for Youth Classes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   35121                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 15 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $86.40    $86.40
          Alexandra                                                  Check all that apply.
          3814 W Irving Park Rd                                         Contingent
          Chicago, IL 60618                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $115.20    $115.20
          Alix Levine                                                Check all that apply.
          2757 N Greenview                                              Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $150.00    $150.00
          Alli Rogoway                                               Check all that apply.
          1943 W Wellington Ave                                         Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for 1/2 Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $100.00    $100.00
          Allison Dan                                                Check all that apply.
          4549 N Claremont Ave                                          Contingent
          Chicago, IL 60625                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for 1/2 Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 16 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $165.60    $165.60
          Amber Guenther                                             Check all that apply.
          2112 W Eastwood Ave                                           Contingent
          Chicago, IL 60625                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $122.40    $122.40
          Amy Anderson                                               Check all that apply.
          537 W Fullerton Pkwy                                          Contingent
          Unit 1                                                        Unliquidated
          Chicago, IL 60614                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $325.08    $325.08
          Andrea Harb                                                Check all that apply.
          6657 N Lightfoot Ave                                          Contingent
          Chicago, IL 60646                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $165.60    $165.60
          Andrea Martyn                                              Check all that apply.
          3462 North Sheffield                                          Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 3 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 17 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $115.00    $115.00
          Ann Garvey                                                 Check all that apply.
          2047 West Addison                                             Contingent
          Chicago, IL 60618                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $66.24    $66.24
          Anne Brady                                                 Check all that apply.
          2150 McLain Ave                                               Contingent
          Chicago, IL 60667                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $55.20    $55.20
          Ashley Bromagen                                            Check all that apply.
          1356 West Wrightwood                                          Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $88.32    $88.32
          Aurea Chambers                                             Check all that apply.
          3313 N Lakewood                                               Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 4 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 18 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $269.61    $269.61
          Betty Diaz                                                 Check all that apply.
          977 W 19th                                                    Contingent
          Chicago, IL 60608                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $81.60    $81.60
          Brooke                                                     Check all that apply.
          9265 Doubletree Dr North                                      Contingent
          Crown Point, IN 46307                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Studio
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $290.25    $290.25
          Bryan Schwierzke                                           Check all that apply.
          2136 W Barry Ave                                              Contingent
          Chicago, IL 60618                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $684.00    $684.00
          Chong Suh                                                  Check all that apply.
          2459 W Grace                                                  Contingent
          Chicago, IL 60618                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Birthday party deposit and balance
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 5 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 19 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $115.20    $115.20
          Christine Szafranski                                       Check all that apply.
          2379 N Wayne                                                  Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $336.00    $336.00
          Courtney Lee                                               Check all that apply.
          1824 N Marshfield                                             Contingent
          Chicago, IL 60622                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Birthday party and Remainder owed for
                                                                     purchased Pack for Youth Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $82.80    $82.80
          Dan Velez                                                  Check all that apply.
          2705 W Warren Blvd                                            Contingent
          Chicago, IL 60612                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $115.20    $115.20
          Dana Pious                                                 Check all that apply.
          2331 N Lister Ave                                             Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 6 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 20 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $196.57    $196.57
          Daneih Ismail                                              Check all that apply.
          3900 N Lake Shore Dr.                                         Contingent
          Apt. 18K                                                      Unliquidated
          Chicago, IL 60613                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $57.60    $57.60
          Danielle Vaughn                                            Check all that apply.
          1019 N Marshfield                                             Contingent
          Chicago, IL 60622                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $935.00    $0.00
          Debbie Litow                                               Check all that apply.
          1845 North Hudson Ave.                                        Contingent
          Unit A                                                        Unliquidated
          Chicago, IL 60614                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $210.00    $210.00
          Deepti Mendiratta                                          Check all that apply.
          3544 N Fremont                                                Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit for birthday party
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 7 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 21 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $230.00    $230.00
          Derrick Sandford                                           Check all that apply.
          4031 N Maplewood Ave                                          Contingent
          Chicago, IL 60618                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $27.60    $27.60
          Devin Green                                                Check all that apply.
          625 W Division                                                Contingent
          Apt. 1209                                                     Unliquidated
          Chicago, IL 60610                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $93.15    $93.15
          Donna Jun                                                  Check all that apply.
          852 W Roscoe                                                  Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $86.40    $86.40
          Doug Writef                                                Check all that apply.
          6508 S Chester                                                Contingent
          Chicago, IL 60647                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 8 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 22 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $210.00    $210.00
          Drienne Kerr                                               Check all that apply.
          1530 N Dearborn Parkway                                       Contingent
          Unit 6N                                                       Unliquidated
          Chicago, IL 60610                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Birthday party deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $138.00    $138.00
          Elena Dewolfe                                              Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $220.80    $220.80
          Eric Christman                                             Check all that apply.
          3211 N Racine Ave                                             Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $154.56    $154.56
          Erica Beer                                                 Check all that apply.
          1809 N Leavitt St                                             Contingent
          Chicago, IL 60647                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 9 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 23 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $176.64    $176.64
          Erin Drever                                                Check all that apply.
          320 North Clinton Street                                      Contingent
          Apt. E                                                        Unliquidated
          Chicago, IL 60661                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $178.50    $178.50
          Eva Shimota                                                Check all that apply.
          3754 N Janssen Ave                                            Contingent
          Chicago, IL 60613                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Birthday party deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $132.48    $132.48
          Eve Bonneau                                                Check all that apply.
          4421 N Richmond St                                            Contingent
          Chicago, IL 60625                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $232.20    $232.20
          Georgia Burke                                              Check all that apply.
          2133 W Superior                                               Contingent
          Chicago, IL 60612                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 10 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 24 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $144.00    $144.00
          Ghienhel Speh                                              Check all that apply.
          2808 North Ave                                                Contingent
          Chicago, IL 60642                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $115.20    $115.20
          Glenn Willis                                               Check all that apply.
          1010 W George St                                              Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $115.20    $115.20
          Gretchen Graber                                            Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $117.30    $117.30
          Hae Mi                                                     Check all that apply.
          21 E Huron St                                                 Contingent
          Chicago, IL 60611                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 11 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                               Desc Main
                                                                  Document     Page 25 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $234.60     $234.60
          Heidi Thatche                                              Check all that apply.
          980 North Michigan Ave.                                       Contingent
          Suite 1000                                                    Unliquidated
          Chicago, IL 60611                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $35,513.84    Unknown
          Internal Revenue Service                                   Check all that apply.
          Department of the Treasury                                    Contingent
          P.O. Box 7346                                                 Unliquidated
          Philadelphia, PA 19101-7346                                   Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Late filing assessments
                                                                     2015 - $11,756.17
                                                                     2016 - $11,700.00
          2015 - 2017                                                2017 - 12,057.67
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $123.40     $123.40
          Iona Koss                                                  Check all that apply.
          4802 N. Bell                                                  Contingent
          Chicago, IL 60625                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased March special
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $375.00     $375.00
          J Christopher                                              Check all that apply.
          6938 S East End Ave.                                          Contingent
          Chicago, IL 60659                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for field trip
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 12 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 26 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $4,455.00    $1,800.00
          James Lee                                                  Check all that apply.
          4130 N St Louis                                               Contingent
          Chicago, IL 60618                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $89.00     $89.00
          Jamie Kleinschmidt                                         Check all that apply.
          2150 W McLean Ave.                                            Contingent
          2W                                                            Unliquidated
          Chicago, IL 60647                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for 5/month
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $210.00     $210.00
          Jane Downey                                                Check all that apply.
          1018 N Oakley Blvd                                            Contingent
          Chicago, IL 60622                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Birthday party deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $154.80     $154.80
          Jayne Rosefield                                            Check all that apply.
          833 North Clark St                                            Contingent
          Chicago, IL 60610                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 27 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $122.40    $122.40
          Jennifer McManus                                           Check all that apply.
          3842 N Southport Ave.                                         Contingent
          Apt. G                                                        Unliquidated
          Chicago, IL 60613                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $89.70    $89.70
          Jennifer Ruff                                              Check all that apply.
          1942 W School                                                 Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $360.00    $360.00
          Joanna Swartout                                            Check all that apply.
          1727 N Rockwell                                               Contingent
          Chicago, IL 60647                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $41.40    $41.40
          John Sadofsky                                              Check all that apply.
          1240 N Dearborn                                               Contingent
          Apt. 3                                                        Unliquidated
          Chicago, IL 60610                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 14 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 28 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.55     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $82.80    $82.80
          John Sreethraan                                            Check all that apply.
          1457 N Halsted                                                Contingent
          Chicago, IL 60642                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.56     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $232.20    $232.20
          Jose Pluto                                                 Check all that apply.
          2446 N Racine Ave.                                            Contingent
          Apt. 3R                                                       Unliquidated
          Chicago, IL 60614                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.57     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $144.00    $144.00
          Karishma Buford                                            Check all that apply.
          1841 W Addison                                                Contingent
          Chicago, IL 60613                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.58     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $207.00    $207.00
          Karlie Calvert                                             Check all that apply.
          1420 W Barry Ave                                              Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 15 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 29 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.59     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $225.00    $225.00
          Kate Birkhead                                              Check all that apply.
          1428 W Cortez                                                 Contingent
          1W                                                            Unliquidated
          Chicago, IL 60642                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for 1/2 Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.60     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $64.80    $64.80
          Kate Bluestein                                             Check all that apply.
          1924 N Winchester                                             Contingent
          Chicago, IL 60622                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.61     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $132.48    $132.48
          Kate Donahue                                               Check all that apply.
          2349 W Moffat St                                              Contingent
          Chicago, IL 60647                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.62     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $176.64    $176.64
          Kathleen Cassata                                           Check all that apply.
          1823 N Wilcott                                                Contingent
          Chicago, IL 60622                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 16 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 30 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.63     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $136.80    $136.80
          Kelly Bonovich                                             Check all that apply.
          1631 N Claremont Ave                                          Contingent
          Chicago, IL 60647                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.64     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $200.00    $200.00
          Kelly Wokomir                                              Check all that apply.
          3048 N Sawyer Ave                                             Contingent
          Chicago, IL 60618                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for 1/2 Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.65     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $107.52    $107.52
          Kimberly Dyoco                                             Check all that apply.
          1017 N Cleveland Ave                                          Contingent
          Chicago, IL 60610                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.66     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $220.80    $220.80
          Kipp Cornell                                               Check all that apply.
          2334 W Rice St                                                Contingent
          Chicago, IL 60622                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 17 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 31 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.67     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $62.10    $62.10
          Kristen Petrillo                                           Check all that apply.
          2520 N Washtenaw                                              Contingent
          Chicago, IL 60647                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.68     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $192.00    $192.00
          Kristina Pierce                                            Check all that apply.
          1803 N Mohawk Unit B                                          Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Birthday party deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.69     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $176.64    $176.64
          Kristofer Moore                                            Check all that apply.
          1849 W Superior St.                                           Contingent
          Apt 1                                                         Unliquidated
          Chicago, IL 60622                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.70     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $516.00    $516.00
          Laura Gillespie                                            Check all that apply.
          2457 W Irving Park Rd                                         Contingent
          Chicago, IL 60618                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Birthday party deposit and balance
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 18 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 32 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.71     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $360.00    $360.00
          Lauren Gibbs                                               Check all that apply.
          1042 Pave                                                     Contingent
          Oak Park, IL 60302                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for 1/2 Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.72     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $110.40    $110.40
          Lauren Lopriore                                            Check all that apply.
          2002 W Barry Ave                                              Contingent
          Chicago, IL 60618                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.73     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $88.32    $88.32
          Lauren Sieckman                                            Check all that apply.
          1415 W Belmont Ave.                                           Contingent
          Apt. 3                                                        Unliquidated
          Chicago, IL 60657                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.74     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $258.00    $258.00
          Layne Zagorin                                              Check all that apply.
          2133 N Kenmore Ave                                            Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 19 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 33 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.75     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $144.90    $144.90
          Lea Jackson                                                Check all that apply.
          8109 South Indiana Ave                                        Contingent
          Chicago, IL 60619                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.76     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $124.20    $124.20
          Leahanna Horn                                              Check all that apply.
          211 E Ontario Street                                          Contingent
          #2910                                                         Unliquidated
          Chicago, IL 60611                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.77     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $137.50    $137.50
          Linda Dao                                                  Check all that apply.
          5615 West Patterson Ave                                       Contingent
          Chicago, IL 60634                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.78     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $237.15    $237.15
          Lisa Galvez                                                Check all that apply.
          2237 Fullerton Ave                                            Contingent
          Chicago, IL 60642                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 20 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 34 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.79     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $97.92    $97.92
          Lisa Steele                                                Check all that apply.
          2237 N Janssen                                                Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.80     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $66.24    $66.24
          Lysette Schafer                                            Check all that apply.
          1120 W Adams St.                                              Contingent
          Unit 2W                                                       Unliquidated
          Chicago, IL 60607                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.81     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $110.40    $110.40
          Maggie Adams                                               Check all that apply.
          23 N Green Street                                             Contingent
          Chicago, IL 60607                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.82     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $200.00    $200.00
          Marissa Robinett                                           Check all that apply.
          3830 N Marshfield Ave                                         Contingent
          Chicago, IL 60613                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for 1/2 Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 21 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 35 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.83     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $88.32    $88.32
          Martha Nimon                                               Check all that apply.
          1142 W Gearge St                                              Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.84     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $210.00    $210.00
          Megan Yopchick                                             Check all that apply.
          2050 N Mohawk St                                              Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Birthday party deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.85     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $176.64    $176.64
          Meghna Shah                                                Check all that apply.
          175 Harbor                                                    Contingent
          Chicago, IL 60612                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.86     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $65.28    $65.28
          Melissa Igersheim                                          Check all that apply.
          1441 W School St                                              Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 22 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 36 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.87     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $110.40    $110.40
          Meredith Russell                                           Check all that apply.
          2230 N Southport Ave                                          Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.88     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $144.00    $144.00
          Michelle Corella                                           Check all that apply.
          60 E Monroe St.                                               Contingent
          #1602                                                         Unliquidated
          Chicago, IL 60603                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.89     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $220.80    $220.80
          Muhlena                                                    Check all that apply.
          6145 W Addison                                                Contingent
          Chicago, IL 60634                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.90     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $91.37    $91.37
          Nikki Stratton                                             Check all that apply.
          2034 West McLean Ave                                          Contingent
          Chicago, IL 60647                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 23 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 37 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.91     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $110.40    $110.40
          Pawan                                                      Check all that apply.
          321 S Sangamon                                                Contingent
          Unit 304                                                      Unliquidated
          Chicago, IL 60607                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.92     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $176.64    $176.64
          Peiyuan Mao                                                Check all that apply.
          530 N Lake Shore Dr.                                          Contingent
          Unit 2201                                                     Unliquidated
          Chicago, IL 60611                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.93     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $102.24    $102.24
          Preethi                                                    Check all that apply.
          505 N McClurg Ct                                              Contingent
          Chicago, IL 60611                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.94     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $28.80    $28.80
          Preethi Raghupatruni                                       Check all that apply.
          505 N McClurg Ct                                              Contingent
          Chicago, IL 60611                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 24 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 38 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.95     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $122.40    $122.40
          Rebecca Dillon                                             Check all that apply.
          440 W Elm St                                                  Contingent
          Chicago, IL 60610                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.96     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $144.90    $144.90
          Ron Wyka                                                   Check all that apply.
          1141 N Leavitt St.                                            Contingent
          #1                                                            Unliquidated
          Chicago, IL 60622                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.97     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $154.80    $154.80
          Rose Lustenberger                                          Check all that apply.
          2800 N Lake Shore Dr                                          Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.98     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $428.28    $428.28
          S Dragovic                                                 Check all that apply.
          3842 North Southport Ave.                                     Contingent
          Unit H                                                        Unliquidated
          Chicago, IL 60613                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 25 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 39 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.99     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $144.00    $144.00
          Sabrina Stroud                                             Check all that apply.
          7730 S Paxton Ave                                             Contingent
          Chicago, IL 60649                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.100    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $382.50    $382.50
          Sara Bafundo                                               Check all that apply.
          635 N Dearborn St.                                            Contingent
          Unit 2205                                                     Unliquidated
          Chicago, IL 60654                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Prepay for 1/2 Day Camp
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.101    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $154.56    $154.56
          Sara Wilke                                                 Check all that apply.
          2226 N Hamilton Ave                                           Contingent
          Chicago, IL 60647                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.102    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $227.04    $227.04
          Scott Dietrich                                             Check all that apply.
          3316 N Southport Ave.                                         Contingent
          #2F                                                           Unliquidated
          Chicago, IL 60657                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 26 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 40 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.103    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $22.08    $22.08
          Shauna Womeldorff                                          Check all that apply.
          3345 N Racine Unit D                                          Contingent
          Chicago, IL 60657                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.104    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $348.30    $348.30
          Sheena Horvath                                             Check all that apply.
          533 N Marshfield Ave                                          Contingent
          Chicago, IL 60622                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.105    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $138.00    $138.00
          Sindhura                                                   Check all that apply.
          2423 N Jansen                                                 Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.106    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $210.00    $210.00
          Sona Rao                                                   Check all that apply.
          417 S Jefferson St.                                           Contingent
          Unit 105                                                      Unliquidated
          Chicago, IL 60607                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Birthday Party deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 27 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 41 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.107    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $72.00    $72.00
          Staci                                                      Check all that apply.
          3912 N Janssen Ave                                            Contingent
          Chicago, IL 60613                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.108    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $36.80    $36.80
          Susan Mallaney                                             Check all that apply.
          130 N Garland Ct.                                             Contingent
          #4005                                                         Unliquidated
          Chicago, IL 60602                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.109    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $269.61    $269.61
          Susie Hassan                                               Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.110    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $72.00    $72.00
          Suzy Pacey                                                 Check all that apply.
          1648 W Erie St                                                Contingent
          Chicago, IL 60622                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 28 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                               Desc Main
                                                                  Document     Page 42 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.111    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $110.40     $110.40
          Swingley                                                   Check all that apply.
          2520 Washtenaw                                                Contingent
          Chicago, IL 60647                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.112    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $220.80     $220.80
          Talya Smith                                                Check all that apply.
          2838 W Wellington                                             Contingent
          Chicago, IL 60618                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.113    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $558.00     $558.00
          Tara Konecky                                               Check all that apply.
          2243 N Wayne Ave                                              Contingent
          Chicago, IL 60614                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.114    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $16,110.47    $10,000.00
          Tiffanie Sperling                                          Check all that apply.
          24307 Apple Tree Lane                                         Contingent
          Plainfield, IL 60585                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Vacation pay
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 29 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 43 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.115    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $96.60    $96.60
          Valerie                                                    Check all that apply.
          6 S Laflin                                                    Contingent
          Chicago, IL 60607                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.116    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $30.96    $30.96
          Velezquez                                                  Check all that apply.
          1229 W Madison                                                Contingent
          30.96, IL 60607                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.117    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $154.80    $154.80
          Warren Pan                                                 Check all that apply.
          2 W Delaware                                                  Contingent
          Unit 1808                                                     Unliquidated
          Chicago, IL 60610                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.118    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $201.24    $201.24
          Warren Pan                                                 Check all that apply.
          2 W Delaware                                                  Contingent
          Unit 1808                                                     Unliquidated
          Chicago, IL 60610                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 30 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                                                Desc Main
                                                                  Document     Page 44 of 72
 Debtor       enerGEEwhizz LLC                                                                                Case number (if known)
              Name

 2.119     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $124.20    $124.20
           Yana Wilmot                                               Check all that apply.
           201 W Brush Hill Rd.                                         Contingent
           Unit 302                                                     Unliquidated
           Elmhurst, IL 60126                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Remainder owed for purchased Pack for Youth
                                                                     Classes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.120     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $467.50    $467.50
           Yifan Sanchez                                             Check all that apply.
           534 North Hermitage                                          Contingent
           Chicago, IL 60622                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Prepay for Day Camp
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $46,320.70
           860 Evergreen LLC                                                           Contingent
           1200 N. North Branch Street                                                 Unliquidated
           2nd Floor                                                                   Disputed
           Chicago, IL 60642
                                                                                   Basis for the claim:     Rent
           Date(s) debt was incurred 4/2020 & 5/2020
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $21.14
           ADT Security Services                                                       Contingent
           1501 Yamato Rd.                                                             Unliquidated
           Boca Raton, FL 33431                                                        Disputed
           Date(s) debt was incurred 6/2020
                                                                                   Basis for the claim:     Security services
           Last 4 digits of account number 7702
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $595.00
           Chicago Kids                                                                Contingent
           P.O. Box 623                                                                Unliquidated
           2463 Dundee Road                                                            Disputed
           Northbrook, IL 60065
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 31 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                                          Desc Main
                                                                  Document     Page 45 of 72
 Debtor       enerGEEwhizz LLC                                                                        Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $150.01
          Comcast                                                               Contingent
          Comcast Center                                                        Unliquidated
          1701 JFK Boulevard                                                    Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          ComEd                                                                 Contingent
          Customer Care Center                                                  Unliquidated
          P.O. Box 805379                                                       Disputed
          Chicago, IL 60680-5379
                                                                             Basis for the claim:    Electric services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $311,495.00
          Dean Simon                                                            Contingent
          15418 Tanner Ridge Circle                                             Unliquidated
          San Diego, CA 92127                                                   Disputed
          Date(s) debt was incurred Various dates
                                                                             Basis for the claim:    Principal balance owed on loans (interest not
          Last 4 digits of account number                                    included)
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $284,170.00
          Jassinowsky Trust, The                                                Contingent
          Lower Collymore Rock                                                  Unliquidated
          St. Michael                                                           Disputed
          BARBADOS
                                                                             Basis for the claim:    Principal balance owed on loans (interest not
          Date(s) debt was incurred Various
                                                                             included)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          JPMorgan Chase Bank                                                   Contingent
          10 South Dearborn Street                                              Unliquidated
          Chicago, IL 60603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Overdrawn account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Melina Dworsky                                                        Contingent
          95 Larkdale Rd.                                                       Unliquidated
          Deerfield, IL 60015
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    19 CH 01540
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $100.00
          Neighborhood Parents Network of Chi                                   Contingent
          3701 N. Ravenswood Avenue                                             Unliquidated
          Suite 204-205                                                         Disputed
          Chicago, IL 60613
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 32 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                                          Desc Main
                                                                  Document     Page 46 of 72
 Debtor       enerGEEwhizz LLC                                                                        Case number (if known)
              Name

 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $1,886,162.00
           RDJ Holdings Inc.                                                    Contingent
           293 Eisenhower Parkway                                               Unliquidated
           Suite 120                                                            Disputed
           Livingston, NJ 07039
                                                                             Basis for the claim:    Principal balance owed on loans (interest not
           Date(s) debt was incurred Various dates
                                                                             included)
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $60,000.00
           SBA Payroll Protection program                                       Contingent
           c/o JPMorgan Chase Bank                                              Unliquidated
           P.O. Box 15145                                                       Disputed
           Wilmington, DE 19850
                                                                             Basis for the claim:
           Date(s) debt was incurred 5/1/2020
           Last 4 digits of account number 3001                              Is the claim subject to offset?         No     Yes


 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $124,390.20
           TBR Electronics                                                      Contingent
           1220 W. Lakeview Court                                               Unliquidated
           Romeoville, IL 60446                                                 Disputed
           Date(s) debt was incurred 1/25/2018
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Melina Dworsky
           c/o Volker Litigation Group                                                                Line     3.9
           33 N. Dearborn Street, Suite 1000
                                                                                                             Not listed. Explain
           Chicago, IL 60602


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     77,127.48
 5b. Total claims from Part 2                                                                            5b.    +     $                  2,713,404.05

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      2,790,531.53




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 33 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                      Desc Main
                                                                  Document     Page 47 of 72
 Fill in this information to identify the case:

 Debtor name         enerGEEwhizz LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Lease for 1418 N.
             lease is for and the nature of               Kingsbury Street,
             the debtor's interest                        Space 1-H, Chicago, IL
                                                          60642
                  State the term remaining                                             860 Evergreen LLC
                                                                                       1200 N. North Branch Street
             List the contract number of any                                           2nd Floor
                   government contract                                                 Chicago, IL 60642


 2.2.        State what the contract or                   Units 9-20 and 9-21,
             lease is for and the nature of               2775 Showplace Drive,
             the debtor's interest                        Naperville, Illinois

                  State the term remaining                3 years, 10 months           PRIII MA Naperville JV, LLC
                                                                                       c/o Mid-America Asset Mgmt/Jean Zoe
             List the contract number of any                                           One Parkway Plaza, 9th Floor
                   government contract                                                 Villa Park, IL 60181




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                  Desc Main
                                                                  Document     Page 48 of 72
 Fill in this information to identify the case:

 Debtor name         enerGEEwhizz LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 49 of 72



 Fill in this information to identify the case:

 Debtor name         enerGEEwhizz LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $64,361.55
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $245,354.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $121,302.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 20-13356                   Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                                   Desc Main
                                                                  Document     Page 50 of 72
 Debtor       enerGEEwhizz LLC                                                                          Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               860 Evergreen LLC                                           3/12/2020                        $23,160.35                Secured debt
               1200 N. North Branch Street                                                                                            Unsecured loan repayments
               2nd Floor                                                                                                              Suppliers or vendors
               Chicago, IL 60642                                                                                                      Services
                                                                                                                                      Other Rent to landlord


       3.2.
               PRIII MA Naperville JV, LLC                                 5/2020                           $28,983.44                Secured debt
               c/o Mid-America Asset Mgmt/Jean Zoe                                                                                    Unsecured loan repayments
               One Parkway Plaza, 9th Floor                                                                                           Suppliers or vendors
               Villa Park, IL 60181                                                                                                   Services
                                                                                                                                      Other Rent



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Tiffanie Sperling                                           Various                         $120,000.00           Wages
               24307 Apple Tree Lane
               Plainfield, IL 60585
               Manager

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                  Case 20-13356                   Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                                  Desc Main
                                                                  Document     Page 51 of 72
 Debtor        enerGEEwhizz LLC                                                                            Case number (if known)



               Case title                                       Nature of case               Court or agency's name and                Status of case
               Case number                                                                   address
       7.1.    Melina Dworsky v.                                Declaratory                  Circuit Court of Cook                        Pending
               enerGEEwhizz LLC, et al.                         judgment and                 County                                       On appeal
               19 CH 01540                                      other relief                 50 West Washington Street
                                                                                                                                          Concluded
                                                                                             Chicago, IL 60602


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                              Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss              Value of property
       how the loss occurred                                                                                                                                       lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
       11.1.    Fisher Cohen Waldman
                Shapiro, LLP
                1247 Waukegan Road
                Suite 100
                Glenview, IL 60025                                   Attorney Fees                                             6/12/2020                    $10,000.00

                Email or website address
                DCohen@fishercohen.com

                Who made the payment, if not debtor?
                RDJ Holdings, Inc.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                                Desc Main
                                                                  Document     Page 52 of 72
 Debtor      enerGEEwhizz LLC                                                                            Case number (if known)



    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                           Desc Main
                                                                  Document     Page 53 of 72
 Debtor      enerGEEwhizz LLC                                                                           Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       U-Haul Moving & Storage of Plainfield                         Tiffaine Sperling                    Computer Hardware, retail               No
       11238 Route 59                                                24307 Apple Tree Lane                items, tools, enerGEEwhizz              Yes
       Unit 1496                                                     Plainfield, IL 60585                 module parts
       Naperville, IL 60564



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                                  Desc Main
                                                                  Document     Page 54 of 72
 Debtor      enerGEEwhizz LLC                                                                           Case number (if known)



       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Amanda Lea Bushey                                                                                                          July, 2018 to
                    3940 Sweetwater Drive                                                                                                      February, 2019
                    Valdosta, GA 31602
       26a.2.       Main Street Financial                                                                                                      February, 2019 to
                    Karen H. Garland, CPA                                                                                                      present
                    293 Eisenhower Parkway
                    Suite 120
                    Livingston, NJ 07039

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                              Desc Main
                                                                  Document     Page 55 of 72
 Debtor      enerGEEwhizz LLC                                                                           Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Main Street Financial
                    Karen H. Garland, CPA
                    293 Eisenhower Parkway
                    Suite 120
                    Livingston, NJ 07039

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       RDJ Holdings Inc.                              293 Eisenhower Parkway                              Member                                52.8%
                                                      Suite 120
                                                      Livingston, NJ 07039
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dean Simon                                     15418 Tanner Ridge Circle                           Member                                25.7%
                                                      San Diego, CA 92127

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jassinowsky Trust, The                         Lower Collymore Rock                                Member                                17.5%
                                                      St. Michael
                                                      BARBADOS
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Barry Kagan                                    64 10th Avenue                                      Member                                4.0%
                                                      Johannesburg
                                                      SOUTH AFRICA
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tiffaine Sperling                              24307 Apple Tree Lane                               Manager/VP Business                   0%
                                                      Plainfield, IL 60585                                Development and Operations



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                            Desc Main
                                                                  Document     Page 56 of 72
 Debtor      enerGEEwhizz LLC                                                                           Case number (if known)



    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 19, 2020

 /s/ Tiffanie Sperling                                                  Tiffanie Sperling
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager/VP Business Development and
                                            Operations

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07                       Desc Main
                                                                  Document     Page 57 of 72
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Northern District of Illinois
 In re       enerGEEwhizz LLC                                                                                 Case No.
                                                                                    Debtor(s)                 Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           RDJ Holdings

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 19, 2020                                                                  /s/ David E. Cohen
     Date                                                                           David E. Cohen 6192149
                                                                                    Signature of Attorney
                                                                                    Fisher Cohen Waldman Shapiro, LLP
                                                                                    1247 Waukegan Road
                                                                                    Suite 100
                                                                                    Glenview, IL 60025
                                                                                    (312) 606-3451 Fax: (312) 606-0117
                                                                                    DCohen@fishercohen.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07              Desc Main
                                                                  Document     Page 58 of 72




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      enerGEEwhizz LLC                                                                            Case No.
                                                                                  Debtor(s)             Chapter    7




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                        Number of Creditors:                                134




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date:       June 19, 2020                                             /s/ Tiffanie Sperling
                                                                       Tiffanie Sperling/Manager/VP Business Development and
                                                                       Operations
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                             Document     Page 59 of 72


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      860 Evergreen LLC
                      1200 N. North Branch Street
                      2nd Floor
                      Chicago, IL 60642


                      Adrienne Hass
                      2000 North Lincoln Park West
                      Chicago, IL 60614


                      ADT Security Services
                      1501 Yamato Rd.
                      Boca Raton, FL 33431


                      Alex Schultz
                      1736 Wellington
                      Chicago, IL 60657


                      Alexandra
                      3814 W Irving Park Rd
                      Chicago, IL 60618


                      Alix Levine
                      2757 N Greenview
                      Chicago, IL 60614


                      Alli Rogoway
                      1943 W Wellington Ave
                      Chicago, IL 60657


                      Allison Dan
                      4549 N Claremont Ave
                      Chicago, IL 60625


                      Amber Guenther
                      2112 W Eastwood Ave
                      Chicago, IL 60625


                      Amy Anderson
                      537 W Fullerton Pkwy
                      Unit 1
                      Chicago, IL 60614


                      Andrea Harb
                      6657 N Lightfoot Ave
                      Chicago, IL 60646
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 60 of 72



                  Andrea Martyn
                  3462 North Sheffield
                  Chicago, IL 60657


                  Ann Garvey
                  2047 West Addison
                  Chicago, IL 60618


                  Anne Brady
                  2150 McLain Ave
                  Chicago, IL 60667


                  Ashley Bromagen
                  1356 West Wrightwood
                  Chicago, IL 60614


                  Aurea Chambers
                  3313 N Lakewood
                  Chicago, IL 60657


                  Betty Diaz
                  977 W 19th
                  Chicago, IL 60608


                  Brooke
                  9265 Doubletree Dr North
                  Crown Point, IN 46307


                  Bryan Schwierzke
                  2136 W Barry Ave
                  Chicago, IL 60618


                  Chicago Kids
                  P.O. Box 623
                  2463 Dundee Road
                  Northbrook, IL 60065


                  Chong Suh
                  2459 W Grace
                  Chicago, IL 60618


                  Christine Szafranski
                  2379 N Wayne
                  Chicago, IL 60614
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 61 of 72



                  Comcast
                  Comcast Center
                  1701 JFK Boulevard
                  Philadelphia, PA 19103


                  ComEd
                  Customer Care Center
                  P.O. Box 805379
                  Chicago, IL 60680-5379


                  Courtney Lee
                  1824 N Marshfield
                  Chicago, IL 60622


                  Dan Velez
                  2705 W Warren Blvd
                  Chicago, IL 60612


                  Dana Pious
                  2331 N Lister Ave
                  Chicago, IL 60614


                  Daneih Ismail
                  3900 N Lake Shore Dr.
                  Apt. 18K
                  Chicago, IL 60613


                  Danielle Vaughn
                  1019 N Marshfield
                  Chicago, IL 60622


                  Dean Simon
                  15418 Tanner Ridge Circle
                  San Diego, CA 92127


                  Debbie Litow
                  1845 North Hudson Ave.
                  Unit A
                  Chicago, IL 60614


                  Deepti Mendiratta
                  3544 N Fremont
                  Chicago, IL 60657
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 62 of 72



                  Derrick Sandford
                  4031 N Maplewood Ave
                  Chicago, IL 60618


                  Devin Green
                  625 W Division
                  Apt. 1209
                  Chicago, IL 60610


                  Donna Jun
                  852 W Roscoe
                  Chicago, IL 60657


                  Doug Writef
                  6508 S Chester
                  Chicago, IL 60647


                  Drienne Kerr
                  1530 N Dearborn Parkway
                  Unit 6N
                  Chicago, IL 60610


                  Elena Dewolfe



                  Eric Christman
                  3211 N Racine Ave
                  Chicago, IL 60657


                  Erica Beer
                  1809 N Leavitt St
                  Chicago, IL 60647


                  Erin Drever
                  320 North Clinton Street
                  Apt. E
                  Chicago, IL 60661


                  Eva Shimota
                  3754 N Janssen Ave
                  Chicago, IL 60613


                  Eve Bonneau
                  4421 N Richmond St
                  Chicago, IL 60625
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 63 of 72



                  Georgia Burke
                  2133 W Superior
                  Chicago, IL 60612


                  Ghienhel Speh
                  2808 North Ave
                  Chicago, IL 60642


                  Glenn Willis
                  1010 W George St
                  Chicago, IL 60657


                  Gretchen Graber



                  Hae Mi
                  21 E Huron St
                  Chicago, IL 60611


                  Heidi Thatche
                  980 North Michigan Ave.
                  Suite 1000
                  Chicago, IL 60611


                  Internal Revenue Service
                  Department of the Treasury
                  P.O. Box 7346
                  Philadelphia, PA 19101-7346


                  Iona Koss
                  4802 N. Bell
                  Chicago, IL 60625


                  J Christopher
                  6938 S East End Ave.
                  Chicago, IL 60659


                  James Lee
                  4130 N St Louis
                  Chicago, IL 60618


                  Jamie Kleinschmidt
                  2150 W McLean Ave.
                  2W
                  Chicago, IL 60647
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 64 of 72



                  Jane Downey
                  1018 N Oakley Blvd
                  Chicago, IL 60622


                  Jassinowsky Trust, The
                  Lower Collymore Rock
                  St. Michael
                  BARBADOS


                  Jayne Rosefield
                  833 North Clark St
                  Chicago, IL 60610


                  Jennifer McManus
                  3842 N Southport Ave.
                  Apt. G
                  Chicago, IL 60613


                  Jennifer Ruff
                  1942 W School
                  Chicago, IL 60657


                  Joanna Swartout
                  1727 N Rockwell
                  Chicago, IL 60647


                  John Sadofsky
                  1240 N Dearborn
                  Apt. 3
                  Chicago, IL 60610


                  John Sreethraan
                  1457 N Halsted
                  Chicago, IL 60642


                  Jose Pluto
                  2446 N Racine Ave.
                  Apt. 3R
                  Chicago, IL 60614


                  JPMorgan Chase Bank
                  10 South Dearborn Street
                  Chicago, IL 60603
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 65 of 72



                  Karishma Buford
                  1841 W Addison
                  Chicago, IL 60613


                  Karlie Calvert
                  1420 W Barry Ave
                  Chicago, IL 60657


                  Kate Birkhead
                  1428 W Cortez
                  1W
                  Chicago, IL 60642


                  Kate Bluestein
                  1924 N Winchester
                  Chicago, IL 60622


                  Kate Donahue
                  2349 W Moffat St
                  Chicago, IL 60647


                  Kathleen Cassata
                  1823 N Wilcott
                  Chicago, IL 60622


                  Kelly Bonovich
                  1631 N Claremont Ave
                  Chicago, IL 60647


                  Kelly Wokomir
                  3048 N Sawyer Ave
                  Chicago, IL 60618


                  Kimberly Dyoco
                  1017 N Cleveland Ave
                  Chicago, IL 60610


                  Kipp Cornell
                  2334 W Rice St
                  Chicago, IL 60622


                  Kristen Petrillo
                  2520 N Washtenaw
                  Chicago, IL 60647
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 66 of 72



                  Kristina Pierce
                  1803 N Mohawk Unit B
                  Chicago, IL 60614


                  Kristofer Moore
                  1849 W Superior St.
                  Apt 1
                  Chicago, IL 60622


                  Laura Gillespie
                  2457 W Irving Park Rd
                  Chicago, IL 60618


                  Lauren Gibbs
                  1042 Pave
                  Oak Park, IL 60302


                  Lauren Lopriore
                  2002 W Barry Ave
                  Chicago, IL 60618


                  Lauren Sieckman
                  1415 W Belmont Ave.
                  Apt. 3
                  Chicago, IL 60657


                  Layne Zagorin
                  2133 N Kenmore Ave
                  Chicago, IL 60614


                  Lea Jackson
                  8109 South Indiana Ave
                  Chicago, IL 60619


                  Leahanna Horn
                  211 E Ontario Street
                  #2910
                  Chicago, IL 60611


                  Linda Dao
                  5615 West Patterson Ave
                  Chicago, IL 60634
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 67 of 72



                  Lisa Galvez
                  2237 Fullerton Ave
                  Chicago, IL 60642


                  Lisa Steele
                  2237 N Janssen
                  Chicago, IL 60614


                  Lysette Schafer
                  1120 W Adams St.
                  Unit 2W
                  Chicago, IL 60607


                  Maggie Adams
                  23 N Green Street
                  Chicago, IL 60607


                  Marissa Robinett
                  3830 N Marshfield Ave
                  Chicago, IL 60613


                  Martha Nimon
                  1142 W Gearge St
                  Chicago, IL 60657


                  Megan Yopchick
                  2050 N Mohawk St
                  Chicago, IL 60614


                  Meghna Shah
                  175 Harbor
                  Chicago, IL 60612


                  Melina Dworsky
                  95 Larkdale Rd.
                  Deerfield, IL 60015


                  Melina Dworsky
                  c/o Volker Litigation Group
                  33 N. Dearborn Street, Suite 1000
                  Chicago, IL 60602


                  Melissa Igersheim
                  1441 W School St
                  Chicago, IL 60657
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 68 of 72



                  Meredith Russell
                  2230 N Southport Ave
                  Chicago, IL 60614


                  Michelle Corella
                  60 E Monroe St.
                  #1602
                  Chicago, IL 60603


                  Muhlena
                  6145 W Addison
                  Chicago, IL 60634


                  Neighborhood Parents Network of Chi
                  3701 N. Ravenswood Avenue
                  Suite 204-205
                  Chicago, IL 60613


                  Nikki Stratton
                  2034 West McLean Ave
                  Chicago, IL 60647


                  Pawan
                  321 S Sangamon
                  Unit 304
                  Chicago, IL 60607


                  Peiyuan Mao
                  530 N Lake Shore Dr.
                  Unit 2201
                  Chicago, IL 60611


                  Preethi
                  505 N McClurg Ct
                  Chicago, IL 60611


                  Preethi Raghupatruni
                  505 N McClurg Ct
                  Chicago, IL 60611


                  PRIII MA Naperville JV, LLC
                  c/o Mid-America Asset Mgmt/Jean Zoe
                  One Parkway Plaza, 9th Floor
                  Villa Park, IL 60181
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 69 of 72



                  RDJ Holdings Inc.
                  293 Eisenhower Parkway
                  Suite 120
                  Livingston, NJ 07039


                  Rebecca Dillon
                  440 W Elm St
                  Chicago, IL 60610


                  Ron Wyka
                  1141 N Leavitt St.
                  #1
                  Chicago, IL 60622


                  Rose Lustenberger
                  2800 N Lake Shore Dr
                  Chicago, IL 60657


                  S Dragovic
                  3842 North Southport Ave.
                  Unit H
                  Chicago, IL 60613


                  Sabrina Stroud
                  7730 S Paxton Ave
                  Chicago, IL 60649


                  Sara Bafundo
                  635 N Dearborn St.
                  Unit 2205
                  Chicago, IL 60654


                  Sara Wilke
                  2226 N Hamilton Ave
                  Chicago, IL 60647


                  SBA Payroll Protection program
                  c/o JPMorgan Chase Bank
                  P.O. Box 15145
                  Wilmington, DE 19850


                  Scott Dietrich
                  3316 N Southport Ave.
                  #2F
                  Chicago, IL 60657
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 70 of 72



                  Shauna Womeldorff
                  3345 N Racine Unit D
                  Chicago, IL 60657


                  Sheena Horvath
                  533 N Marshfield Ave
                  Chicago, IL 60622


                  Sindhura
                  2423 N Jansen
                  Chicago, IL 60614


                  Sona Rao
                  417 S Jefferson St.
                  Unit 105
                  Chicago, IL 60607


                  Staci
                  3912 N Janssen Ave
                  Chicago, IL 60613


                  Susan Mallaney
                  130 N Garland Ct.
                  #4005
                  Chicago, IL 60602


                  Susie Hassan



                  Suzy Pacey
                  1648 W Erie St
                  Chicago, IL 60622


                  Swingley
                  2520 Washtenaw
                  Chicago, IL 60647


                  Talya Smith
                  2838 W Wellington
                  Chicago, IL 60618


                  Tara Konecky
                  2243 N Wayne Ave
                  Chicago, IL 60614
Case 20-13356   Doc 1   Filed 07/01/20 Entered 07/01/20 13:15:07   Desc Main
                         Document     Page 71 of 72



                  TBR Electronics
                  1220 W. Lakeview Court
                  Romeoville, IL 60446


                  Tiffanie Sperling
                  24307 Apple Tree Lane
                  Plainfield, IL 60585


                  Valerie
                  6 S Laflin
                  Chicago, IL 60607


                  Velezquez
                  1229 W Madison
                  30.96, IL 60607


                  Warren Pan
                  2 W Delaware
                  Unit 1808
                  Chicago, IL 60610


                  Yana Wilmot
                  201 W Brush Hill Rd.
                  Unit 302
                  Elmhurst, IL 60126


                  Yifan Sanchez
                  534 North Hermitage
                  Chicago, IL 60622
                 Case 20-13356                    Doc 1          Filed 07/01/20 Entered 07/01/20 13:15:07               Desc Main
                                                                  Document     Page 72 of 72



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      enerGEEwhizz LLC                                                                             Case No.
                                                                                 Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for enerGEEwhizz LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 RDJ Holdings Inc.
 293 Eisenhower Parkway
 Suite 120
 Livingston, NJ 07039




    None [Check if applicable]




 June 19, 2020                                                       /s/ David E. Cohen
 Date                                                                David E. Cohen 6192149
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for enerGEEwhizz LLC
                                                                     Fisher Cohen Waldman Shapiro, LLP
                                                                     1247 Waukegan Road
                                                                     Suite 100
                                                                     Glenview, IL 60025
                                                                     (312) 606-3451 Fax:(312) 606-0117
                                                                     DCohen@fishercohen.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
